department of the treasury internal_revenue_service washington d c aug e t ep rats tax_exempt_and_government_entities_division u i l kekekerekereere kekkerekrerrerere hekekekrkeererere legend taxpayer a taxpayer b ira x ira y ira z khekekekreererer kerrkekkrerererer krrekerrerereeee kkekererereeeere krekekererereraer account c keekerererereeeh ira u bank r bank s bank t kekerereekeerere krekrerrererkeeee krekerererrerere kkekkererkekrererkere individual c company p - kkkrekreekaeereke we kkkkrkkrkkerkereek company w - kkkekkkkerekkere kkk kkrerererer kk kekkekrekekekerer me kkrkrkkerkreekrerer amount f amount e amount d kekeekeekererereeer amount g rrerekrereerkekekee amount h kekekkekkeekeekk amount we kkkkkkkkkeekkeer amount j woe kekekkkkekrekrekk dear krekekekrekkeekeekekeeeree this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a in married to taxpayer b and they file a joint federal_income_tax return taxpayer a maintained three individual_retirement_arrangements ira x ra y and ira z with bank r bank s and bank t respectively on or about january investment_advisor with company p about consolidating and transferring his iras to company p taxpayer a further asserts that individual c informed him that he could transfer his iras to company p without triggering income taxes taxpayer a asserts that he spoke with individual c an taxpayer a states that based on individual c’s representations he closed his iras at bank r bank s and bank t account documentation submitted with this request for a ruling indicates that on january distributed to taxpayer a from ira x amount e was distributed to taxpayer a from ira y and that amount f was distributed to taxpayer a from ira z taxpayer a states that even though he closed ira x at bank r he only intended to roll over a portion of amount d to the new company p ira the exact amount taxpayer a intended to roll over from ira x to the new company p ira is amount g bank r issued separate checks to taxpayer a representing the rollover amount and the non-rollover amount taxpayer a states that he specifically instructed individual c to establish a new ira for him at company p and to deposit all the distributions from ira x ira y and ira z into the new ira amount d wa sec_4a a and ne nag dank focus dank devigneied ica csirioution checks ira z respectively as representing funds held in iras or funds to be rolled over into another eligible_retirement_plan neither bank r nor bank t withheld any_tax eeecenenttiene from the amounts distributed from ira x and ira z respectively bank s issued a check to taxpayer a in the amount of amount f and marked the check ira redemption account documentation for the month ending january taxpayer a opened ira u a rollover ira with company - submitted with on january p this request indicates that a deposit in the amount of amount e was made to ira u during the month of january further the same consolidated account statement indicates that a deposit in the amount of amount h amount f plus amount g was made to account c a non-retirement command account taxpayer a also maintains with company p taxpayer a and taxpayer b met with their accountant who on march informed them that amount h was not invested in an eligible_retirement_plan and would have to be included in their gross_income for the tax_year taxpayer a asserts that he immediately contacted individual c who informed him that he did not know how the mistake occurred taxpayer a asserts that he relied on individual c and gave individual c specific instructions to deposit amount h into ira u taxpayer a asserts that he has not used amount h since it has been in account c account statements submitted by taxpayer a indicate that account c as of the beginning of january an opening balance of amount and after the deposit of amount h an ending balance of amount j taxpayer a has submitted account statements for account c from january that indicates a balance far in excess of amount h and prior to the deposit of amount h had through june taxpayer a received a deposit notification from company w on july formerly company p indicating that a transfer in the amount of amount h was made from account c to ira u and the deposit has been coded as a rollover deposit taxpayer a asserts that he did not use amount h while it was in account c that his intention from the beginning of this transaction was to complete tax-free rollovers and that individual c’s failure to deposit amount h into ira u as instructed caused him to miss the 60-day rollover period based on the facts and representations submitted you request that the service waive the 60-day rollover requirement with respect to the distribution of amount g from ira x and amount f from ira z sec_408 of the code defines and provides the rules applicable to ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code rollovers enenenunununnunes sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred kreekrkrekereereker in this case taxpayer a on january closed the iras he maintained with bank r bank s and bank t as supported by the ira account statements submitted with his ruling_request taxpayer a asserts that prior to closing his iras he met with individual c an employee at company p who assured him that he taxpayer a could transfer his ira_distributions to a new ira with company p and that such transfer would be a non-taxable transfer the consolidated account statement taxpayer a received from company p indicates that on january company p that only the distribution deposited into ira u was amount e from ira y and that amount f and amount g were not deposited into ira u but deposited into account c a non-retirement account taxpayer a maintains with company p anew ira ira u was in fact established with taxpayer a asserts that he relied on individual c to open ira u and to deposit the three distribution checks into ira u taxpayer a asserts that he did not use amount f and amount g while these amounts were in account c and submitted account statements for account c from january that account c has always maintained a balance far in excess of amount h the sum of amount f and amount g on july complete a tax-free_rollover taxpayer a withdrew amount h from account c and transferred it to ira u as supported by the deposit notification issued to taxpayer a by company w formerly company p company w coded the deposit of amount h as a rollover deposit to show his intent to _ that show to june thérefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f from ra x and amount g from ira z on july taxpayer a withdrew amount h the sum of amount f and amount g from account c and contributed amount h to ira u provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of code sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto n o t s_r u h t u s this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent this ruling is based on the assumption that ira u ira x ira y and ira z satisfy the requirements of code sec_408 at all times relevant to this transaction rerererereeeeereer a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions regarding this letter please contact rererrrarererereerereee sft ep ra t2 kekrkkrekkkerereerrerreeeeere sincerely yours signed oxcr b fidts joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
